Title: To James Madison from Peder Pedersen, 7 January 1807
From: Pedersen, Peder
To: Madison, James



Sir,
Philadelphia 7th. January 1807.

According to orders received from my Court I have herewith the honor to inform you, Sir, that for the assistance of mariners navigating the Belts and the eastern coast of Holstein, a lighthouse has been built at Fakkebierg, which is situate in N. N. O. 1/ 4 of a Danish mile from the most southerly point of the island of Langoland, and which in consequence of the elevation of the hill is at nearest 125 feet above the level of the Sea.  I have the honor to be with great Respect, Sir, your most obedient humble servant

Pr. Pedersen

